NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
       

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                                
                             Submitted December 11, 2014* 
                              Decided December 12, 2014 
                                                
                                        Before 
       
                       DIANE P. WOOD, Chief Judge 
                             
                       JOEL M. FLAUM, Circuit Judge 
                             
                       ILANA DIAMOND ROVNER, Circuit Judge
       
No. 13‐1921 
       
BRUCE ABRAHAMSON,                              Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Northern District of Illinois, 
                                               Eastern Division. 
              v.                                        
                                               No. 11 C 2038 
ILLINOIS DEPARTMENT OF                                  
FINANCIAL AND PROFESSIONAL                     John Z. Lee, 
REGULATION, et al.,                            Judge. 
      Defendants‐Appellees. 
                                                              
                                                         O R D E R 
                                                              
       Bruce Abrahamson wants to practice medicine in Illinois but has been turned 
down twice by the Illinois Department of Financial and Professional Regulation. Both 
times the Illinois courts reviewed and upheld the Department’s decision. After the 
second rejection was upheld, Abrahamson sued the Department (and other defendants 
not relevant to this appeal) in federal court, claiming that the Department’s refusal to 
                                                        
       * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 13‐1921                                                                             Page 2 
 
give him a medical license violated his right to due process as well as state law. The 
district court dismissed the federal claim for lack of subject‐matter jurisdiction and then 
dismissed the supplemental state‐law claims without prejudice. The court reasoned that 
Abrahamson’s federal claim under 42 U.S.C. § 1983 seeks review of a state‐court 
judgment. It is thus barred by the Rooker‐Feldman doctrine, see D.C. Court of Appeals v. 
Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923). In this 
appeal Abrahamson challenges only the dismissal of his federal claim. We affirm that 
ruling.  

       Abrahamson’s federal complaint recounts the following events, which we accept 
as true for purposes of this appeal. See Hemi Grp., LLC v. City of New York, 559 U.S. 1, 5 
(2010). Abrahamson first applied for a medical license in June 1986 after graduating 
from medical school, completing three years of surgical residency, and passing his 
boards. The Department1 denied that application in 1988 with the explanation that 
Abrahamson lacked good moral character because he had fabricated a medical‐school 
transcript and lied about several matters, including his academic credentials and 
unsuccessful applications for medical licenses in three other states. See Abrahamson v. Ill. 
Dep’t of Prof’l Regulation, 606 N.E.2d 1111, 1114, 1116 (Ill. 1992). The Department told 
him, though, that he could reapply after two years. Id. at 1116. Abrahamson sought 
judicial review in the state courts, but he was eventually unsuccessful when, in 
November 1992, the Supreme Court of Illinois upheld the Department’s decision. Id. at 
1122. 
        
       Nearly six years later, in June 1998, Abrahamson reapplied for a medical license. 
The Department denied that application in July 2001, this time explaining that 
Abrahamson had “insufficient current professional experience in the practice of 
medicine.” Abrahamson sought review in the Circuit Court of Cook County, which 
after protracted litigation ordered the Department to assess his “professional capacity to 
practice medicine” as well as the “additional training, remedial education, or testing” 
he may need. The Department conducted that review in June 2005. In August 2006 it 
denied Abrahamson’s application again, telling him that he must pass the current 
medical boards and complete two more years of residency. When Abrahamson sought 
judicial review, the circuit court upheld the Department’s decision, and the state 
appellate court affirmed that ruling. See Abrahamson v. Ill. Dep’t of Fin. & Prof’l 
                                                        
       1 At that time the agency was called the Department of Professional Regulation, 

but in 2006 the name was changed to the Department of Financial and Professional 
Regulation.  
No. 13‐1921                                                                              Page 3 
 
Regulation, 970 N.E.2d 124 (2008) (table decision). The Supreme Court of Illinois denied 
leave to appeal. Abrahamson v. Ill. Dep’t of Fin. & Prof’l Regulation, 231 Ill. 2d 657 (2009) 
(table decision). 
         
        Abrahamson then turned to federal court in March 2011, more than 4½ years 
after the Department’s last action on his applications for a medical license. Essentially 
he now claims that the Department violated his right to due process and must, as a 
remedy, grant him a license and pay damages for delaying that license for 
“approximately 25 years.” In dismissing the action, the district court accepted the 
Department’s principal contention that Abrahamson’s suit really is a collateral attack on 
the Illinois judicial decisions, and thus only the Supreme Court of the United States may 
review them. See Feldman, 460 U.S. at 476; Rooker, 263 U.S. at 416. Abrahamson timely 
sought reconsideration, which the district court denied by order entered on 
February 26, 2013. Twenty‐eight days later, on Tuesday, March 26, Abrahamson moved 
for an extension of time to file a notice of appeal because, he said, he was busy caring 
for an ill parent. On April 2, after a status conference, the district court granted a 
“28 day extension” without objection. Abrahamson filed his notice of appeal on 
Monday, April 29. 
         
        On appeal Abrahamson challenges the district court’s application of the 
Rooker‐Feldman doctrine, but the Department raises a threshold contention that his 
notice of appeal was untimely and thus we lack appellate jurisdiction. According to the 
Department, the district court must have meant to extend the deadline for 
Abrahamson’s notice of appeal 28 days from March 28 (when, according to the 
Department, the notice of appeal originally was due), not 28 days from the date of the 
court’s April 2 order. The Department explains that 28 days from April 2 would have 
been April 30, which is 33 days after March 28 and 3 days longer than the limit of 
30 days allowed for an extension by Federal Rule of Civil Procedure 4(a)(5)(C). And 
since 28 days from March 28 was Thursday, April 25, the Department concludes that 
Abrahamson’s notice of appeal filed on April 29 was untimely. 
         
        The Department’s jurisdictional argument rests on assumptions that are not fully 
analyzed in its brief. The Department asserts that the district court must have intended 
its extension of 28 days to run from March 28 because otherwise, the Department 
reasons, the court would have been giving Abrahamson more than the allowed 30 days. 
Yet this contention assumes both that the district court could not have made a simple 
mistake and that, if it did, we would be compelled to disregard the extension entirely 
rather than reform the court’s order by capping the additional time to conform to the 
No. 13‐1921                                                                              Page 4 
 
rules of procedure. If the Department is correct that the original deadline was March 28, 
then the district court would have been free to extend the deadline by 30 days to 
April 27, which, because that was a Saturday, would have made Abrahamson’s notice 
of appeal due the very day he filed it, Monday, April 29. See FED. R. APP. P. 26(a)(1)(C); 
Ragguette v. Premier Wines & Spirits, 691 F.3d 315, 323 (3d Cir. 2012). In the end, though, 
we can bypass these questions because Abrahamson’s request for an extension of 
time—which was timely, see FED. R. APP. P. 4(a)(5)(A)(i)—is the “functional equivalent” 
of a notice of appeal. See Smith v. Barry, 502 U.S. 244, 247–48 (1992); Listenbee v. City of 
Milwaukee, 976 F.2d 348, 349–51 (7th Cir. 1992). That filing conveys Abrahamson’s intent 
to appeal the dismissal of his lawsuit, see FED. R. APP. P. 3(c)(1)(A),(B), and although it 
does not “name the court to which the appeal is taken,” see FED. R. APP. P. 3(c)(1)(C), we 
can infer that Abrahamson intended to appeal to this court, the “only available forum,” 
see Smith v. Grams, 565 F.3d 1037, 1042 (7th Cir. 2009). Thus, our jurisdiction is secure. 
         
        As for the merits, we agree with the district court that it lacked subject‐matter 
jurisdiction under Rooker‐Feldman. That “doctrine applies when the state court’s 
judgment is the source of the injury of which plaintiffs complain in federal court.” 
Richardson v. Koch Law Firm, P.C., 768 F.3d 732, 733 (7th Cir. 2014); see Exxon Mobil Corp. 
v. Saudi Basic Indus. Corp., 544 U.S. 280, 291–93 (2005); Edwards v. Ill. Bd. of Admissions to 
the Bar, 261 F.3d 723, 729–30 (7th Cir. 2001). Although Abrahamson was represented by 
counsel in the district court, he never asserted a due‐process claim that stands alone, 
unconnected to his demand for a license. To the extent that Abrahamson wants the 
district court to order the Department to grant him a medical license, he is asking for 
relief that the court cannot give, because it would directly upset the state‐court 
judgment confirming the Department’s decision to deny him a license unless he passes 
the current boards and completes an additional residency. See Feldman, 460 U.S. at 482. 
And to the extent that Abrahamson seeks damages on the ground that withholding a 
medical license has denied him “due process,” that result also is barred because 
accepting this theory “would effectively reverse the state court judgment upholding” 
the Department’s decision. See Maple Lanes, Inc. v. Messer, 186 F.3d 823, 825–26 (7th Cir. 
1999); Manley v. City of Chicago, 236 F.3d 392, 397 (7th Cir. 2001).  
         
        Abrahamson does not dispute that his federal claim seeks to upset the state‐court 
judgment upholding the Department’s 2006 decision. He insists, though, that the 
Rooker‐Feldman doctrine is inapplicable because, in his view, that judgment is void for 
lack of jurisdiction. The state circuit court, he urges, lacked subject‐matter jurisdiction 
over his challenge to the Department’s decision because, he says, his request for 
administrative review was premature. Thus, Abrahamson continues, his situation is like 
No. 13‐1921                                                                             Page 5 
 
the one in Hemmer v. Ind. State Bd. of Animal Health, 532 F.3d 610 (7th Cir. 2008), in which 
the district court had reasoned that the Rooker‐Feldman doctrine barred a lawsuit raising 
“essentially” the same claims that the plaintiff had brought in state court. Id. at 613. We 
rejected that reasoning because the state court had not issued a judgment on the merits 
but instead dismissed the state suit for lack of subject‐matter jurisdiction; thus, we 
explained, the plaintiff was not a “state‐court loser,” and Rooker‐Feldman did not apply. 
Id. at 613–14. 
         
        But this case is not like Hemmer. The Illinois circuit court concluded that it did 
have subject‐matter jurisdiction over Abrahamson’s request for administrative review, 
and we may not review the propriety of that ruling. See 28 U.S.C. § 1257; Schmitt v. 
Schmitt, 324 F.3d 484, 487 (7th Cir. 2003) (“Illinois state courts were competent to 
determine their own jurisdictional boundaries, so there is no need for the federal courts 
to intervene. If a state court had violated constitutional jurisdictional limits, [plaintiff] 
could have brought that up with the Supreme Court after exhausting his state court 
remedies.”); Remer v. Burlington Area Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000) (“[N]o 
matter how erroneous or unconstitutional the state court judgment may be, the 
Supreme Court of the United States is the only federal court that could have jurisdiction 
to review a state court judgment.”); Doe v. Mann, 415 F.3d 1038, 1042 n.6 (9th Cir. 2005) 
(“Rooker‐Feldman applies where the plaintiff in federal court claims that the state court 
did not have jurisdiction to render a judgment.”). 
         
        We have considered Abrahamson’s remaining arguments, and none merits 
discussion. Therefore, we AFFIRM the district court’s judgment.